The Opinion of the Court was delivered by Treat, J. A petition was presented to the County Commissioners’ Court of De Witt county, praying for the relocation of a certain road, and the Court appointed viewers, for the purpose. The report of the viewers was favorable, and the Court ordered the road to be re-located. The road, as re-located, ran through the land of Hutchins, who objected to the opening of the same. The householders summoned to assess his damages, reported to the Court that, in their opinion, he would sustain none. Their report was approved, and Hutchins prosecuted an appeal to the Circuit Court. That Court, on the motion of the defendants, dismissed the appeal on the ground that an appeal did not lie in such a case. That decision is now assigned for error. The decision of the Circuit Court was erroneous. The thirtieth section of the “¿let concerning Public Beads,” approved February 20th, 1841, expressly gives to the owner of land, over which a road may be located, the right to appeal from the decision of the County Commissioners’ Court on the report of the householders. The judgment of the Circuit Court is reversed, and the cause remanded for further proceedings. Judgment reversed.